Citation Nr: 0612217	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to May 
1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Various pieces of correspondence from the veteran in her 
claims file essentially provide that she is unemployable due 
to a psychiatric condition and receives benefits from the 
Social Security Administration (SSA).  The veteran's claims 
file contains no SSA determination, or any medical evidence 
considered by SSA. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there 
are heightened obligations to assure that the record is 
complete with respect to Federal Government records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of 
all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determination.

2.  Then, in light of the evidence 
obtained pursuant to the requested 
development, readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
issue remains denied, the veteran and her 
representative should be furnished a 
SSOC.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




